CONCÜRRING OPINION
Donlon, Judge:
Plaintiffs’ proofs do not show that the alleged mistake of fact or clerical error which was brought to the collector’s notice was either manifest from the record or established by documentary evidence. Protest against the collector’s refusal to reliqui-date, in those circumstances, must be overruled.
The trial of this case illustrates the difficulties and delays that are occasioned by inadequate pleadings. Had defense counsel objected, on trial, that the testimony elicited was irrelevant to the issue at bar, it seems reasonably certain that the objection would have been sustained.
I concur in the result.